          Case 5:14-cr-00292-C Document 246 Filed 06/23/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                           Plaintiff,        )
                                             )
      -vs-                                   )   Case No. CR-14-292-01-C
                                             )
TIMOTHY DEWAYNE WATKINS, JR.,                )
                                             )
                           Defendant.        )

                     MEMORANDUM OPINION AND ORDER

      Defendant filed the present motion seeking additional time to file and appointment

of counsel to assist in preparing his 28 U.S.C. § 2255 motion. In support of his request,

Defendant asserts he is unable to file his § 2255 Motion because prison conditions have

prevented him from doing needed research.

      In United States v. Leon, 203 F.3d 162 (2d Cir. 2000), the Second Circuit held that

“a federal court lacks jurisdiction to consider the timeliness of a § 2255 petition until a

petition is actually filed.” Id. at 164. Prior to an actual filing, “there is no case or

controversy to be heard, and any opinion we were to render on the timeliness issue would

be merely advisory.” Id. The Tenth Circuit followed this reasoning in United States v.

Verners, 15 F. App’x 657 (10th Cir. 2001). Thus, the applicable precedent holds that

additional time to file a § 2255 Motion can be granted only where Defendant

(1) “requests the extension upon or after filing an actual section 2255 motion, and

(2) ‘rare and exceptional’ circumstances warrant equitably tolling the limitations period.”

Green v. United States, 260 F.3d 78, 82-83 (2d Cir. 2001).
          Case 5:14-cr-00292-C Document 246 Filed 06/23/20 Page 2 of 2



       Defendant’s Motion fails at the first element, as he has not filed a § 2255 Motion.

A court is permitted to construe a filing as a § 2255 Motion even where it is labeled

differently.   See Castro v. United States, 540 U.S. 375, 377 (2003).                However,

Defendant must describe or allude to a cognizable § 2255 claim. Defendant’s Motion

does neither, and so cannot be liberally construed.

       To the extent Defendant requests appointment of counsel to prepare his § 2255

Motion, that request will be denied.        “There is no constitutional right to appointed

counsel in a civil case.” Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). In

determining whether counsel should be appointed, the Court considers “the merits of the

litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s ability

to present his claims, and the complexity of the legal issues raised by the claims.”

Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). Because there is no action

pending, no analysis of these factors can be made.           Accordingly, Defendant is not

entitled to appointment of counsel at this time.

       For the reasons set forth herein, Defendant’s Motion to Appoint Counsel and for

Extension of Time (Dkt. No. 245) is DENIED.

       IT IS SO ORDERED this 23rd day of June, 2020.




                                               2
